EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 2		replace “(wt.%)” with “(wt %)”
Claim 1, line 2		replace “60 wt.%” with “60 wt %”
Claim 1, line 4		replace “60 wt.%” with “60 wt %”
Claim 1, line 6		replace “50 wt.%” with “50 wt %”
Claim 1, line 8		replace “20 wt.%” with “20 wt %”
Claim 1, line 9		replace “30 wt.%” with “30 wt %”
Claim 1, line 9		replace “the wt.%” with “the wt %”
Claim 1, line 10	replace “the total” with “a total”
Claim 1, line 11	replace “100 wt.%” with “100 wt %”

Claim 2, line 2		replace “55 wt.%” with “55 wt %”

Claim 3, line 2		replace “46 wt.%” with “46 wt %”

Claim 7, line 2		replace “17-45 wt.%” with “17 to 45 wt %”

Claim 8, line 2		replace “15 wt.%” with “15 wt %”

Claim 9, line 2		replace “11 wt.%” with “11 wt %”

Claim 10, line 2	replace “25 wt.%” with “25 wt %”

Claim 11, line 2	replace “25 wt.%” with “25 wt %”

Claim 16, line 2	replace “10 wt.%” with “10 wt %”
Claim 16, line 2	replace “the wt.%” with “the wt %”

Claim 17, line 4	replace “0 wt.% to 80 wt.%” with “0 wt % to 80 wt %”
Claim 17, line 5	delete “of claim 1”
Claim 17, line 6	replace “0 wt.% to 6 wt.%” with “0 wt % to 6 wt %”
Claim 17, line 7	delete “of claim 1”
Claim 17, line 8	replace “99.99 wt.%” with “99.99 wt %”
Claim 17, line 9	replace “10 wt.%” with “10 wt %”
Claim 17, line 10	replace “0 wt.%” with “0 wt %”
Claim 17, line 11	replace “85 wt.%” with “85 wt %”
Claim 17, line 11	replace “the total” with “a total”








Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-18, 20, and 22 over the closest references cited below.

The present invention is drawn to an aqueous dispersion comprising a solid content from 15 wt % to 60 wt %, based on a total weight of the aqueous dispersion, the solid content comprises a melt blend product having 15 to 60 wt % of an acid functionalized polypropylene base polymer having a melting point of 155 ºC to 170 ºC, 16 to 50 wt % of a polypropylene copolymer having a density of less than 0.88 g.cm3, 5 to 20 wt % of an acid functionalized polypropylene wax, and 15 to 0 wt % of an acid functionalized polyolefin, and an aqueous composition.  See claims for full details.

Drumright et al. (US 10,221,327) teaches an aqueous dispersion composition comprising a dispersed phase of one or more polyolefin base polymers selected from a polyolefin, a carboxylic acid functionalized polyolefin or a carboxylate functionalized polyolefin, from 1 to 40 wt % of one or more at least partially neutralized olefinic stabilizing agent, from 0 to 50 wt % of one or more coupling agents having an acid number of from 10 to 70 and having a melt index of from 500 to 5,000,000 g/10 min, or having a viscosity of from 75 to 10,000 mPa-s or higher.  Exemplary base polymers include ethylene-hexene copolymer and propylene-ethylene copolymer having melting temperatures of 120 ºC and 145 ºC, respectively.

 Lundgard et al. (US 9,422,444) discloses a coating composition comprising from 20 to 85 wt % of an aqueous dispersion and from 90 to 99.99 wt % of a basic water composition.  The aqueous dispersion comprises a propylene polymer having a melt index of at least 30 g/10 min, a propylene-ethylene copolymer having a melt index of less than 30 g/10 min, a polymeric stabilizing agent, and a compatibilizer.  

Lundgard et al. (US 8,779,053) discloses a coating composition comprising from 20 to 85 wt % of an aqueous dispersion and from 90 to 99.99 wt % of a basic water composition.  The aqueous dispersion comprises a base polymer comprising a polyolefin, a polymeric performance improving agent, a polymeric stabilizing agent, and a polymeric coupling agent.   

Wilbur et al. (US 9,169,406) teaches a coating composition comprising an aqueous dispersion comprising a solid content of from 15 to 70 wt %, wherein the solid content is a melt blend product containing 50 to 85 wt % of a base polymer comprising at least one polyolefin, 10 to 35 wt % of a polymeric stabilizing agent, and 2 to 15 wt % of a compatibilizer.

None of cited references teaches the aqueous dispersion comprising an acid functionalized polypropylene base polymer having a melting point of 155 ºC to 170 ºC.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 28, 2022